Citation Nr: 1209648	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active service from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in part, denied a total disability rating based on individual unemployability (TDIU).

In September 2010 the Board remanded the issue on appeal for further development; it is now back before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDING OF FACT

The evidence of record establishes that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities, considering the impairment from the disabilities and his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU rating as a result of service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Analysis

Total disability rating for compensation may be assigned where the schedule is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  Id.  Consideration is given to such factors as to the extent of the service-connected disability, and employment and educational background, and it must be shown that the service-connected disability produces unemployability without regard to intercurrent disability or advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 3.340, 3.341, 4.16, 4.19.

In this case, service connection is in effect for coronary artery disease (rated as 30 percent effective October 10, 2007, and 100 percent since October 7, 2008), hypertension (rated as 30 percent since June, 12, 2003, and 60 percent since October 7, 2008), posttraumatic stress disorder (PTSD) (rated as 10 percent since January 31, 2005, and 30 percent since May 4, 2006), diabetes mellitus (rated as 20 percent), status post right knee injury with patellectomy (rated as 20 percent), degenerative joint disease of the right knee (rated as 10 percent), urticaria (rated as 10 percent), diabetic retinopathy with cataracts (rated as 10 percent), diabetic neuropathy of the right arm (rated as 10 percent prior to July 23, 2009, and noncompensable since July 23, 2009), diabetic neuropathy of the left arm (rated as 10 percent July 23, 2009, and noncompensable since July 23, 2009), diabetic neuropathy of the right leg (rated as 10 percent), and diabetic neuropathy of the left leg (rated as 10 percent), for a combined evaluation of  80 percent effective June 12, 2003, 90 percent evaluation effective May 4, 2006, and a 100 percent effective October 7, 2008.  Initially, the Board notes that service connection is not in effect for a shoulder or elbow disability, as listed on the Veteran's claim for a TDIU.

The Veteran filed his claim of entitlement to TDIU on June 12, 2003.  Since the date of his claim the Veteran had three different periods of combined evaluations with 80 percent from June 12, 2003, to May 3, 2006; 90 percent from May 4, 2006, to October 6, 2008; and 100 percent since October 7, 2008. 

The Board notes that from June 12, 2003, to May 3, 2006 and May 4, 2006, to October 6, 2008, although it appears that the Veteran does not have a single disability ratable at 40 percent or more, under 38 C.F.R. § 4.16(a), he has several disabilities that are considered as one disability which exceed the 40 percent standard.  For both June 12, 2003, to May 3, 2006 and May 4, 2006, to October 6, 2008, his disabilities resulting from common etiology, diabetes mellitus (rated as 20 percent), diabetic retinopathy with cataracts (rated as 10 percent), diabetic neuropathy of the right arm (rated as 10 percent), diabetic neuropathy of the left arm (rated as 10 percent), diabetic neuropathy of the right leg (rated as 10 percent), and diabetic neuropathy of the left leg (rated as 10 percent) also yield a single disability rated as 50 percent, even without the bilateral factor.  In addition, from May 4, 2006, to October 6, 2008, as disabilities affecting the cardiovascular-renal system, hypertension (rated as 30 percent) and coronary artery disease (rated as 30 percent) yield a single disability rated as 50 percent.  Thus, the Board finds that  with a combined rating  of 80 percent from June 12, 2003, to May 3, 2006, and with a combined rating of 90 percent from May 4, 2006, to October 6, 2008, the Veteran meets the percentage standards under 38 C.F.R. § 4.16(a) .

The Board notes that since October 7, 2008, the Veteran is in receipt of a 100 disability rating for coronary artery disease and in the December 2011 Supplemental Statement of the Case (SSOC) the RO stated that the issue of TDIU was moot since the Veteran is already in the receipt of a 100 disability rating.  The Board notes that on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel  took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of Special Monthly Compensation, which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  Therefore, the issue of entitlement to TDIU before the Board is not moot.  

Thus, from the date of the Veteran's claim in June 12, 2003, the Veteran meets the percentage standards under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, alone or in the aggregate, prevent him from securing or following a substantially gainful occupation. 

The Board notes that there is medical evidence for the Veteran's claim and medical evidence against the Veteran's claim; however, after a careful review of all the opinions of record and the Veteran's statements the Board finds that by granting the Veteran the benefit of the doubt entitlement to TDIU is warranted. 

The Veteran retired from the U.S. Coast Guard in June 2003 and on his June 2003 retirement papers he wrote that he could no longer work as a result of his right shoulder; the Board notes that in 2002 the Veteran injured his right shoulder, after his military service.  On a prescription, the Veteran's VA physician wrote in November 2004 that the Veteran could not work.  It was noted at an August 2005 VA contracted examination that the Veteran was mentally capable of working on a full time basis but was physically disabled as the result of a 2002 right shoulder injury.  The Veteran underwent a VA contracted examination in August 2006 and for the question of the functional impairment of the Veteran's service-connected disabilities of hypertension, bilateral knees, diabetes, uritcaria, and diabetic neuropathy of the upper and lower extremities on his ability to perform physical and sedentary activities of daily living the VA contracted examiner wrote impacts ambulation and exercise. 

An October 2007 VA contracted general medicine examination report reflects the examiner's opinion that, notwithstanding the Veteran's nonservice-connected right arm disability and advancing age, the Veteran's service-connected disabilities do not render him to have total social and occupational impairment.  The examiner attributed the Veteran's limitations to ongoing chronic back and right upper extremity pain.  However, the report reflects that the examiner only considered the following service-connected disabilities: hypertension, right knee disability, diabetes mellitus, urticaria, diabetic neuropathy of the upper and lower extremities. The report does not reflect that the examiner considered the Veteran's coronary artery disease, which was not service-connected at that time, or PTSD. 

Both an August 2006 VA contracted psychiatric examination report and an October 2007 VA contracted psychiatric examination report reflect the examiner's opinion that the Veteran is capable of performing work from a mental health point of view. The examiner noted that the Veteran's physical problems need to be taken into account concerning his possibly returning to work, from a mental health point of view.  The examiner then noted that he was unable to make any specific comment about the Veteran's capacity to perform physical labor as a result of his multiple medical problems. 

A November 2007 addendum to a VA eye examination report reflects the examiner's opinion that there is no evidence that the Veteran's diabetic retinopathy with cataracts is causing functional, social, or occupational impairment. 

In February 2011 the Veteran was afforded a VA examination for all of his service-connected disabilities.  The VA examiner stated that the Veteran had been under his care for the past 20 years and that he was working for the Coast Guard until an accident to his right shoulder that required surgery and that he has not been able to return to work with the progression of his medical problems.  He stated that the Veteran had diabetes, coronary artery disease requiring two stents, congestive heart failure, at one time an ejection fraction of 20 percent, and his current chest x-ray revealed mild pulmonary edema.  He also had spinal stenosis, diabetes now affecting his eyes, and he was wheelchair dependent with severe incontinenence; he also recently had two grand mal seizures and was on two antiepileptics.  He had help at home to dress, cook, and clean; his daughter pushed him to follow a diet taking his medications since in the past he had problems with compliance that was possibly PTSD related; and he also had cataracts.  He opined that he thought that the Veteran's multiple medical problems and his PTSD at least likely as not made him unable to secure or follow a substantially gainful occupation.  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The August 2005, August 2006, and October 2007 VA psychiatric examinations all found that the Veteran was able to work; however, these opinions were based solely on the Veteran's psychiatric disability and not all of his service-connected disabilities.  In addition, it was noted in August 2006 that the Veteran had trouble with ambulation as the result of his service-connected disabilities, which did not include PTSD.  While an October 2007 VA contracted examination found the Veteran was able to work as a result of his service-connected disabilities it did not include his now service-connected coronary artery disease or his PTSD.  The only opinion of record that included all of the Veteran's service-connected disabilities was the February 2011 opinion; which is also a positive nexus opinion.  This VA examiner also treated the Veteran for the past 20 years; lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, after careful review of the record, and in giving considerable weight to the Veteran's credible statements and the findings shown on the Veteran's VA treatment records, and his VA examinations, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.   

In sum, the Board finds that the overall impairment due to the service-connected disabilities is currently shown to be such that the Veteran would be precluded from working at all forms of substantially gainful employment consistent with his work and educational background.  Therefore, entitlement to TDIU is warranted. 



ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the regulations controlling disbursement of VA monetary benefits.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


